Case 1:19-cv-22400-KMW Document 59 Entered on FLSD Docket 08/25/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 19-22400-CIV-WILLIAMS

  LAWRENCE WELLS,

        Plaintiff,

  vs.

  ROYAL CARIBBEAN INTL
  CRUISES LTD, et al.,

        Defendant.
                              /

                                           ORDER

        THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’ Report

  and Recommendation (“Report”) on Defendants Royal Caribbean Cruises Ltd.’s, Yamilet

  Hurtado’s and Catalin Tanase’s motion to dismiss. (DE 57). In the Report, Judge Torres

  recommends that Defendants’ motion to dismiss Plaintiff’s second amended complaint

  against all defendants with prejudice be granted. Plaintiff Lawrence Wells filed objections

  to the Report. Upon an independent review of the Report, the record, and applicable case

  law, it is ORDERED AND ADJUDGED as follows:

        1.      Judge Torres’ Report (DE 57) is AFFIRMED AND ADOPTED.

        2.      Defendants Royal Caribbean Cruises Ltd.’s, Yamilet Hurtado’s and Catalin

                Tanase’s motion to dismiss (DE 51) is GRANTED.

        3.      This action is DISMISSED.

        4.      All pending motions are DENIED as moot. The Clerk is directed to CLOSE

                this case.
Case 1:19-cv-22400-KMW Document 59 Entered on FLSD Docket 08/25/2020 Page 2 of 2



          DONE AND ORDERED in chambers in Miami, Florida this 25th day of August,

  2020.




                                         2
